                                            Case 2:20-cv-09985-FMO-JC Document 1 Filed 10/29/20 Page 1 of 18 Page ID #:1




                                              1   DAVID B.A. DEMO (SBN 153997)
                                                  ddemo@plawp.com
                                              2   ANDREW P. COLLIER (SBN 232647)
                                                  acollier@plawp.com
                                              3   PACIFIC LAW PARTNERS, LLP
                                                  2000 Powell Street, Suite 950
                                              4   Emeryville, CA 94608
                                                  Tel: (510) 841-7777
                                              5   Fax: (510) 841-7776
                                              6   Attorneys for
                                                  GREAT AMERICAN E&S
                                              7   INSURANCE COMPANY
                                              8
                                                                   IN THE UNITED STATES DISTRICT COURT
                                              9
                                                                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                             10
                                             11
(510) 841-7777 - Facsimile (510) 841-7776




                                                  GREAT AMERICAN E&S         )                Case No.:
                                             12   INSURANCE COMPANY,         )
      2000 Powell Street, Suite 950




                                                                             )
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                             13                              )                COMPLAINT FOR
                                                           Plaintiff,        )                DECLARATORY RELIEF,
                                             14                              )                EQUITABLE CONTRIBUTION,
                                                  vs.                        )                EQUITABLE INDEMNITY,
                                             15                              )                EQUITABLE CONTRIBUTION
                                                  IRONSHORE SPECIALTY        )                AND APPORTIONMENT, AND
                                             16   INSURANCE COMPANY, and     )                BREACH OF CONTRACT
                                                  FEDERAL INSURANCE COMPANY, )
                                             17                              )
                                                                             )                DEMAND FOR JURY TRIAL
                                             18            Defendants.       )
                                                                             )
                                             19
                                             20          Plaintiff Great American E&S Insurance Company (“GAIC”) alleges the
                                             21   following:
                                             22                                       PARTIES
                                             23          1.    GAIC is, and at all relevant times mentioned in this Complaint was,
                                             24   an insurance company organized under the laws of Delaware and headquartered
                                             25   in Ohio, and has its principal place of business in Ohio.
                                             26          2.    Defendant Ironshore Specialty Insurance Company (“Ironshore”) is,
                                             27   and at all times mentioned herein was, an insurance company organized under the
                                             28   laws of Arizona and headquartered in Massachusetts, and has its principal place


                                                  Case No.:                              1                    COMPLAINT
                                            Case 2:20-cv-09985-FMO-JC Document 1 Filed 10/29/20 Page 2 of 18 Page ID #:2




                                              1   of business in Massachusetts.
                                              2          3.    Defendant Federal Insurance Company (“Federal”) is, and at all
                                              3   times mentioned herein was, an insurance company organized under the laws of
                                              4   Indiana and headquartered in New Jersey, and has its principal place of business
                                              5   in New Jersey.
                                              6                                    JURISDICTION
                                              7          4.    For diversity purposes, plaintiff GAIC is a citizen of Delaware and
                                              8   Ohio, defendant Ironshore is a citizen of Arizona and Massachusetts, and
                                              9   defendant Federal is a citizen of Indiana and New Jersey.
                                             10          5.    This court has original jurisdiction under 28 U.S.C. § 1332, because
                                             11   this is a civil action between citizens of different states in which the matter in
(510) 841-7777 - Facsimile (510) 841-7776




                                             12   controversy exceeds, exclusive of costs and interest, seventy-five thousand
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                             13   dollars ($75,000).
                                             14                             INTRADISTRICT ASSIGNMENT
                                             15          6.    A substantial part of the events that gave rise to this action occurred
                                             16   in Los Angeles County.
                                             17                             GENERAL ALLEGATIONS
                                             18          7.    GAIC issued to Wen by Chaz Dean, Inc. (“WEN”) primary and
                                             19   excess commercial general liability insurance policies bearing the following
                                             20   policy numbers, each of which was effective during the following dates.
                                             21          Primary Policy No.         Excess Policy No.          Policy Period
                                             22          PL2387134-00               XS2387136-00               7/31/10-7/31/11
                                             23          PL2387134-01               XS2387136-01               7/31/11-7/31/12
                                             24          PL2387134-02               XS2387136-02               7/31/12-7/31/13
                                             25          PL2387134-03               XS2387136-03               7/31/13-7/31/14
                                             26          PL3305889-00               XS3305889-00               7/31/14-7/31/15
                                             27   These policies, and each of them, are referred to hereinafter as the “GAIC
                                             28   Policies.”


                                                  Case No.:                               2                       COMPLAINT
                                            Case 2:20-cv-09985-FMO-JC Document 1 Filed 10/29/20 Page 3 of 18 Page ID #:3




                                              1            8.    Ironshore issued to WEN a primary commercial general liability
                                              2   insurance policy bearing the number 002473100 and an excess commercial
                                              3   general liability insurance policy bearing the number 002473200, each of which
                                              4   had policy periods effective from 7/31/15-7/31/16. These policies, and each of
                                              5   them, are referred to hereinafter as the “Ironshore Policies.”
                                              6            9.    Federal issued to Guthy-Renker Holdings LLC (“Guthy”) primary
                                              7   and excess/umbrella commercial general liability insurance policies bearing the
                                              8   following policy numbers, each of which was effective during the following
                                              9   dates.
                                             10            Primary Policy No.        Excess Policy No.         Policy Period
                                             11            3533-34-27 PHL            None/NA                   12/2/09-12/2/10
(510) 841-7777 - Facsimile (510) 841-7776




                                             12            3533-34-27 PHL            7972-96-81                12/2/10-12/2/11
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                             13            3533-34-27 PHL            7972-96-81                12/2/11-12/2/12
                                             14            3533-34-27 PHL            7972-96-81                12/2/12-12/2/13
                                             15            3533-34-27 PHL            7972-96-81                12/2/13-12/2/14
                                             16            3533-34-27 PHL            7972-96-81                12/2/14-12/2/15
                                             17            3533-34-27 PHL            7972-96-81                12/2/15-12/2/16
                                             18   These policies, and each of them, are referred to hereinafter as the “Federal
                                             19   Policies.” WEN qualifies as an insured or an additional insured under one or
                                             20   more of the Federal Policies.
                                             21            10.   WEN notified GAIC, Ironshore and Federal of the following actions
                                             22   in which WEN was named as a defendant:
                                             23            • Ashline, et al v. Guthy-Renker Partners, Inc. et al., Los Angeles Superior
                                             24            Court, Case No.: BC 680198 (“Ashline”);
                                             25            • Barakat, et al. v. WEN by Chaz Dean, Inc., et al., Los Angeles Superior
                                             26            Court, Case No.: BC 607925 (“Barakat”);
                                             27            • Collazo, et al. v. WEN by Chaz Dean, Inc., et al., U.S. District Court,
                                             28            C.D. Calif., Case No.: 2:15-cv-01974 (“Collazo”);


                                                  Case No.:                                 3                      COMPLAINT
                                            Case 2:20-cv-09985-FMO-JC Document 1 Filed 10/29/20 Page 4 of 18 Page ID #:4




                                              1          • Cruse, et al. v. WEN by Chaz Dean, Inc., et al., Los Angeles Superior
                                              2          Court, Case No.: BC 681653 (“Cruse”);
                                              3          • Cummings, et al. v. WEN by Chaz Dean, Inc., et al., U.S. District Court,
                                              4          N.D. Ill., Case No.: 1:16-cv-10690 (“Cummings”);
                                              5          • Fisher, et al. v. Guthy-Renker Partners, Inc., et al., Los Angeles Superior
                                              6          Court, Case No.: BC 626484 (“Fisher”);
                                              7          • Franze v. Guthy-Renker Canada Corporation, et al., Ontario [Canada]
                                              8          Superior Court of Justice, Case No.: 17-71726 (“Franze”);
                                              9          • Harris, et al. v. Guthy-Renker Partners, Inc., et al., Los Angeles Superior
                                             10          Court, Case No.: BC 609379 (“Harris”);
                                             11          • McCurdy v. WBCD Hair and Body, LLC/Guthy-Renker, LLC, Superior
(510) 841-7777 - Facsimile (510) 841-7776




                                             12          Court of the Virgin Islands, Division of St. Croix, Civil No.: 8x-18-
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                             13          cv231/2018 (“McCurdy”);
                                             14          • McMinn v. Chaz Dean, et al., Court of Queen’s Bench of Alberta
                                             15          [Canada], Court File No.: 1603 09819 (“McMinn”);
                                             16          • Scott, Barbara v. Guthy-Renker, LLC, et al., South Carolina, Berkeley
                                             17          County Court of Common Pleas, Case No.: 2017-CP-08-1-57 (“Scott”);
                                             18          and
                                             19          • Simmons, et al. v. Guthy-Renker, LLC, et al., U.S. District Court,
                                             20          S.D.N.Y., Case No.: 1:15-cv-10026 (“Simmons”).
                                             21   These above-listed 12 actions, and each of them, are referred to hereinafter as the
                                             22   “Underlying Actions.”
                                             23          11.   WEN is the brand name for a line of hair care products designed,
                                             24   marketed and sold as a lather-free alternative to regular hair care products. The
                                             25   line was developed by Chaz Dean. WEN and Guthy-Renker, LLC entered into
                                             26   an agreement regarding the manufacture and distribution of WEN products.
                                             27          12.   The plaintiff/claimants in the Underlying Actions, generally
                                             28   speaking, sought/seek redress for alleged misrepresentations and severe injuries


                                                  Case No.:                              4                      COMPLAINT
                                            Case 2:20-cv-09985-FMO-JC Document 1 Filed 10/29/20 Page 5 of 18 Page ID #:5




                                              1   to their hair and scalp in connection with their purchase and use of WEN
                                              2   cleansing conditioner hair care products in various varieties. Those
                                              3   plaintiff/claimants, generally speaking, asserted/assert various claims against
                                              4   WEN, including allegations of false advertising, products liability,
                                              5   misrepresentation, concealment and negligence, among other claims, on the basis
                                              6   that the WEN products were falsely advertised to be all-natural, but instead
                                              7   contained chemicals that caused hair loss and other injuries.
                                              8          13.   Certain plaintiffs/claimants in the Underlying Actions alleged that
                                              9   they sustained physical injuries to their bodies in connection with their use of
                                             10   WEN products at times when one or more of the Ironshore Policies and one or
                                             11   more of the Federal Policies were in effect.
(510) 841-7777 - Facsimile (510) 841-7776




                                             12          14.   GAIC determined that some of the allegations asserted against WEN
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                             13   in the Underlying Actions were potentially covered by one or more of the GAIC
                                             14   Policies. Accordingly, GAIC agreed to provide a defense to WEN in the
                                             15   Underlying Actions, subject to GAIC’s reservation of all of its rights under the
                                             16   GAIC Policies and the law
                                             17          15.   GAIC has incurred substantial legal fees, costs and expenses
                                             18   (“Defense Costs”) in connection with its agreement to defend WEN in the
                                             19   Underlying Actions. To date, GAIC has incurred at least the following amounts
                                             20   in such Defense Costs as to the Underlying Actions.
                                             21          • Ashline          $16,879.90
                                             22          • Barakat          $55,995.94
                                             23          • Collazo          $839,952.13
                                             24          • Cruse            $16,383.20
                                             25          • Cummings         $948.15
                                             26          • Fisher           $32,269.92
                                             27          • Franze           $14,399.53
                                             28          • Harris           $233,852.41


                                                  Case No.:                               5                       COMPLAINT
                                            Case 2:20-cv-09985-FMO-JC Document 1 Filed 10/29/20 Page 6 of 18 Page ID #:6




                                              1          • McCurdy          $20,961.72
                                              2          • McMinn           $3,562.00
                                              3          • Simmons          $26,048.00
                                              4          • Scott            $14,272.16
                                              5                            THE IRONSHORE POLICIES
                                              6          16.   The Ironshore Policies provide potential or actual coverage for some
                                              7   and all of the damages for which WEN has been alleged to be liable in the
                                              8   Underlying Actions.
                                              9          For example, the Ironshore primary policy (numbered 002473100)
                                             10   contains the following insuring clause:
                                             11          SECTION I – COVERAGES
(510) 841-7777 - Facsimile (510) 841-7776




                                             12          COVERAGE PART I: COMMERCIAL GENERAL LIABILITY
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                             13          AND POLLUTION LIABILITY
                                             14          COVERAGE PART I – Coverage Specific Insuring Agreements and
                                             15          Exclusions
                                             16                Coverage A: General Bodily Injury and Property Damage
                                             17                Liability
                                             18                1. Insuring Agreement
                                             19                       We will pay those sums that the insured becomes legally
                                             20                       obligated to pay as damages because of bodily injury or
                                             21                       property damage to which this insurance applies but only if:
                                             22                             a. The bodily injury or property damage is caused by
                                             23                             an occurrence that takes place in the coverage
                                             24                             territory; and
                                             25                             b. The bodily injury or property damage takes place
                                             26                             during the policy period. . . .
                                             27          The Ironshore primary policy (numbered 002473100) contains the
                                             28   following definitions:


                                                  Case No.:                               6                   COMPLAINT
                                            Case 2:20-cv-09985-FMO-JC Document 1 Filed 10/29/20 Page 7 of 18 Page ID #:7




                                              1                4. Bodily injury means physical injury, sickness, disease, building-
                                              2                related illness, mental anguish, shock or emotional distress,
                                              3                sustained by any person, including death resulting therefrom.
                                              4                Bodily injury shall also include medical monitoring costs. . . .
                                              5                31. Occurrence means an accident, including continuous or
                                              6                repeated exposure to substantially the same general harmful
                                              7                conditions.
                                              8          The Ironshore excess policy (numbered 002473200) follows the form of its
                                              9   “controlling underlying insurance” (that is, the Ironshore primary policy,
                                             10   numbered 002473100), and contains the following language:
                                             11          I. COVERAGES
(510) 841-7777 - Facsimile (510) 841-7776




                                             12                A. INSURING AGREEMENT
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                             13                       1. We will provide the insured with Excess Liability coverage
                                             14                       in accordance with the same terms, conditions, exclusions,
                                             15                       limitations and warranties as are contained, as of the inception
                                             16                       of this policy period, in the controlling underlying
                                             17                       insurance.
                                             18          17.   The allegations asserted against WEN in the Underlying Actions fall
                                             19   within the coverages afforded by one or both of the Ironshore Policies pursuant to
                                             20   these insuring agreements. That is because the Underlying Actions include
                                             21   claims that WEN is/was liable for damages because of “bodily injury” caused by
                                             22   an “occurrence” as those terms are used and operate in the Ironshore Policies.
                                             23          18.   The Ironshore primary policy (numbered 002473100) contains the
                                             24   following provisions regarding Ironshore’s defense obligations:
                                             25          COVERAGE PART I – Common Insuring Agreement
                                             26          The following insuring agreements apply to Coverages A through G
                                             27          inclusive:
                                             28                1. We will have the right and duty to defend the insured against any


                                                  Case No.:                              7                      COMPLAINT
                                            Case 2:20-cv-09985-FMO-JC Document 1 Filed 10/29/20 Page 8 of 18 Page ID #:8




                                              1                suit seeking damages for bodily injury, property damage or
                                              2                environmental damage to which any of Coverages A through G
                                              3                applies.
                                              4          19.   The provisions contained in the Ironshore primary policy therefore
                                              5   obligate Ironshore to provide WEN with a defense to the Underlying Actions.
                                              6          20.   The provisions contained in both Ironshore Policies also obligate
                                              7   Ironshore to provide indemnity on behalf of WEN in the Underlying Actions.
                                              8                           IRONSHORE’S FAILURE TO PAY
                                              9          21.   GAIC has requested that Ironshore contribute its fair share towards
                                             10   the defense of WEN in the Underlying Actions. GAIC has also requested that
                                             11   Ironshore contribute its fair share towards indemnification paid in the settlement
(510) 841-7777 - Facsimile (510) 841-7776




                                             12   of the Harris, Fisher, Ashline and Cruse lawsuits (“the Harris-related Actions”).
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                             13          22.   Ironshore has not contributed its fair share towards the defense of
                                             14   WEN in the Underlying Actions. Ironshore has not paid its fair share towards the
                                             15   indemnification of WEN in the Harris-related Actions. Ironshore has not
                                             16   reimbursed GAIC in connection with the Harris-related Actions as Ironshore
                                             17   agreed pursuant to a written contract executed by Ironshore on January 10, 2020.
                                             18          23.   As a result of Ironshore’s failure to contribute appropriately towards
                                             19   the defense of WEN in the Underlying Actions, Ironshore’s failure to contribute
                                             20   its fair share towards the indemnification of WEN in the Harris-related Actions,
                                             21   and Ironshore’s breach of its agreement to reimburse GAIC in connection with
                                             22   the Harris-related Actions as required by the written contract Ironshore executed
                                             23   on January 10, 2020, GAIC has paid more than its fair share in Defense Costs in
                                             24   the Underlying Actions and for indemnification to settle the Harris-related
                                             25   Actions. GAIC is therefore entitled to contribution and reimbursement from
                                             26   Ironshore for those amounts incurred by GAIC which should have been paid by
                                             27   Ironshore.
                                             28   ///


                                                  Case No.:                              8                      COMPLAINT
                                            Case 2:20-cv-09985-FMO-JC Document 1 Filed 10/29/20 Page 9 of 18 Page ID #:9




                                              1                             THE FEDERAL POLICIES
                                              2          24.   The Federal Policies provide potential or actual coverage for some
                                              3   or all of the damages for which WEN has been alleged to be liable in the
                                              4   Underlying Actions.
                                              5          For example, the Federal primary policies (numbered 3533-34-27 PHL) for
                                              6   the policy periods of 12/2/14-12/2/15 and 12/2/15-12/2/16 contain the following
                                              7   insuring clause:
                                              8                Coverages
                                              9                Bodily Injury and Property
                                             10                Damage Liability
                                             11                Coverage
(510) 841-7777 - Facsimile (510) 841-7776




                                             12                      Subject to all of the terms and conditions of this insurance, we
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                             13                      will pay damages that the insured becomes legally obligated
                                             14                      to pay by reason of liability:
                                             15                             • imposed by law; or
                                             16                             • assumed in an insured contract;
                                             17                      for bodily injury or property damage caused by an
                                             18                      occurrence to which this coverage applies.
                                             19                      This coverage applies only to such bodily injury or property
                                             20                      damage that occurs during the policy period.
                                             21                      Damages for bodily injury include damages claimed by a
                                             22                      person or organization for care or loss of services resulting at
                                             23                      any time from the bodily injury.
                                             24          These Federal primary policies also contain the following definitions:
                                             25                Bodily injury means physical:
                                             26                      • injury;
                                             27                      • sickness; or
                                             28                      • disease;


                                                  Case No.:                              9                      COMPLAINT
                                            Case 2:20-cv-09985-FMO-JC Document 1 Filed 10/29/20 Page 10 of 18 Page ID #:10




                                               1                sustained by a person, including resulting death, humiliation, mental
                                               2                anguish, mental injury or shock at any time. All such loss shall be
                                               3                deemed to occur at the time of the physical injury, sickness or
                                               4                disease that caused it. . . .
                                               5                Occurrence means an accident, including continuous or repeated
                                               6                exposure to substantially the same general harmful conditions. . . .
                                               7                Suit means a civil proceeding in which damages, to which this
                                               8                insurance applies, are sought. Suit includes an arbitration or other
                                               9                dispute resolution proceeding in which such damages are sought and
                                              10                to which the insured must submit or does submit with our consent.
                                              11          The Federal excess/umbrella policies (numbered 7972-96-81) for the
(510) 841-7777 - Facsimile (510) 841-7776




                                              12   12/2/14-12/2/15 and 12/2/15-12/2/16 policy periods follow the form of the
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                              13   “underlying insurance” (that is, the Federal primary policies numbered 3533-34-
                                              14   27 PHL) for those same terms. Those excess/umbrella policies provide as
                                              15   follows:
                                              16                This coverage will follow the terms and conditions of underlying
                                              17                insurance described in the Schedule Of Underlying Insurance,
                                              18                unless a term or condition contained in this coverage:
                                              19                       • differs from any term or condition contained in the
                                              20                       applicable underlying insurance; or
                                              21                       • is not contained in the applicable underlying insurance. . . .
                                              22                Subject to all of the terms and conditions applicable to Umbrella
                                              23                Coverage B, we will pay, on behalf of the insured, loss by reason of
                                              24                liability:
                                              25                       • imposed by law; or
                                              26                       • assumed in an insured contract;
                                              27                for bodily injury or property damage caused by an occurrence to
                                              28                which this coverage applies.


                                                   Case No.:                                    10                COMPLAINT
                                            Case 2:20-cv-09985-FMO-JC Document 1 Filed 10/29/20 Page 11 of 18 Page ID #:11




                                               1                This coverage applies only to such bodily injury or property
                                               2                damage that occurs during the policy period.
                                               3          The Federal excess/umbrella policies define “loss” to mean “damages that
                                               4   the insured becomes legally obligated to pay because of injury or damage,” and
                                               5   their definitions of “bodily injury” and “occurrence” are identical to the
                                               6   definitions quoted above from the Federal primary policies.
                                               7          25.   The allegations asserted against WEN in the Underlying Actions fall
                                               8   within the coverages afforded by the Federal Policies pursuant to these insuring
                                               9   agreements. The Underlying Actions include claims that WEN is liable for
                                              10   damages for “bodily injury” caused by an “occurrence” as those terms are used in
                                              11   the Federal Policies
(510) 841-7777 - Facsimile (510) 841-7776




                                              12          26.   The Federal primary policies (numbered 3533-34-27 PHL) for the
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                              13   policy periods of 12/2/14-12/2/15 and 12/2/15-12/2/16 contain the following
                                              14   provisions regarding Federal’s defense obligations.
                                              15                Subject to all of the terms and conditions of this insurance, we have
                                              16                the right and duty to defend the insured against a suit, even if such
                                              17                suit is false, fraudulent or groundless.
                                              18                If such a suit is brought, we will pay reasonable attorney fees and
                                              19                necessary litigation expenses to defend:
                                              20                      • the insured; and
                                              21                      • if applicable, the indemnittee of the insured, provided the
                                              22                      obligation to defend, or the cost of the defense of, such
                                              23                      indemnittee has been assumed by such insured in an insured
                                              24                      contract.
                                              25          27.   The provisions contained in the Federal primary policies therefore
                                              26   obligate Federal to provide WEN with a defense to the Underlying Actions.
                                              27                          FEDERAL’S FAILURE TO PAY
                                              28          28.   As acknowledged by a May 3, 2016, letter from its coverage counsel


                                                   Case No.:                               11                    COMPLAINT
                                            Case 2:20-cv-09985-FMO-JC Document 1 Filed 10/29/20 Page 12 of 18 Page ID #:12




                                               1   (Mary McPherson, Tressler LLP), Federal agreed that WEN potentially qualifies
                                               2   as an additional insured under at least one of the Federal Policies as to both
                                               3   defense and indemnity. That letter further acknowledged that Federal agreed to
                                               4   provide a defense to WEN under one or more of the Federal Policies as to some
                                               5   or all of the Underlying Actions.
                                               6          29.   GAIC has requested that Federal contribute its fair share towards the
                                               7   defense of WEN in the Underlying Actions.
                                               8          30.   Federal has not contributed its fair share towards the defense of
                                               9   WEN in the Underlying Actions.
                                              10          31.   As a result of Federal’s failure to contribute appropriately towards
                                              11   the defense of WEN in the Underlying Actions, GAIC has paid more than its fair
(510) 841-7777 - Facsimile (510) 841-7776




                                              12   share in Defense Costs of WEN. GAIC is therefore entitled to contribution and
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                              13   reimbursement from Federal for those amounts incurred by GAIC which should
                                              14   have been paid by Federal.
                                              15           FIRST CAUSE OF ACTION FOR DECLARATORY RELIEF
                                              16                            (Against Ironshore and Federal)
                                              17          32.   GAIC incorporates by reference as though set forth here again each
                                              18   of the allegations set forth in paragraphs 1-31 above.
                                              19          33.   There presently exists a controversy by and among GAIC, Ironshore
                                              20   and Federal, in that: (a) GAIC contends that one or more of the allegations in the
                                              21   Underlying Actions is covered or potentially covered under one or more of the
                                              22   Ironshore Policies and one or more of the Federal Policies, (b) GAIC therefore
                                              23   contends that Ironshore and Federal had duties under their respective insurance
                                              24   policies to defend WEN in the Underlying Actions, and that Ironshore had duties
                                              25   under its insurance policies to indemnify WEN in the Harris-related Actions; (c)
                                              26   GAIC contends that Ironshore has a duty to reimburse GAIC in connection with
                                              27   payments made by GAIC to settle the Harris-related Actions pursuant to the
                                              28   written contract Ironshore executed on January 10, 2020, (d) Ironshore and


                                                   Case No.:                              12                      COMPLAINT
                                            Case 2:20-cv-09985-FMO-JC Document 1 Filed 10/29/20 Page 13 of 18 Page ID #:13




                                               1   Federal deny there is the potential for coverage and therefore deny a duty to
                                               2   defend WEN under one or more of their insurance policies in connection with one
                                               3   or more of the Underlying Actions; (e) Ironshore and Federal each deny they have
                                               4   an obligation to contribute to the defense of WEN in one or more of the
                                               5   Underlying Actions; (f) by its conduct, Ironshore denies that it has a duty to
                                               6   reimburse GAIC in connection with the Harris-related Actions pursuant to the
                                               7   written contract Ironshore executed on January 10, 2020, and (g) Ironshore and
                                               8   Federal each deny they have an obligation to reimburse GAIC for their fair shares
                                               9   of the Defense Costs that GAIC has paid and will pay in connection with WEN’s
                                              10   alleged liability in one or more of the Underlying Actions. A declaration of this
                                              11   court, therefore, is necessary to resolve these controversies.
(510) 841-7777 - Facsimile (510) 841-7776




                                              12          34.   GAIC seeks a judicial declaration that there is a potential for
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                              13   coverage under one or more of the Ironshore Policies and Federal Policies for one
                                              14   or more of the allegations in the Underlying Actions. GAIC requests that the
                                              15   Court make and enter a binding judicial determination in accordance with GAIC’s
                                              16   contentions set forth above. The requested declarations are both necessary and
                                              17   proper at this time in that the interests of judicial economy and substantial justice
                                              18   will be served thereby.
                                              19          35.   Wherefore GAIC prays for judgment as set forth below.
                                              20      SECOND CAUSE OF ACTION FOR EQUITABLE CONTRIBUTION
                                              21                             (Against Ironshore and Federal)
                                              22          36.   GAIC incorporates by reference as though set forth here again each
                                              23   of the allegations set forth in paragraphs 1-35 above.
                                              24          37.   Some or all of the Ironshore Policies and the Federal Policies cover
                                              25   allegations against WEN in the Underlying Actions.
                                              26          38.   GAIC has paid over $1.3 million towards the defense of WEN in the
                                              27   Underlying Actions. Ironshore has refused to pay for its share of the defense of
                                              28   WEN in the Underlying Actions. Federal has refused to pay for its share of the


                                                   Case No.:                               13                       COMPLAINT
                                            Case 2:20-cv-09985-FMO-JC Document 1 Filed 10/29/20 Page 14 of 18 Page ID #:14




                                               1   defense of WEN in the Underlying Actions.
                                               2          39.   GAIC has been damaged as a legal result of Ironshore’s and
                                               3   Federal’s failures to pay their fair portion of the cost of defending WEN in the
                                               4   Underlying Actions. GAIC’s damages caused by those failures amount to at least
                                               5   50% of the Defense Costs paid to date.
                                               6          40.   Justice and equity require that any sums paid by GAIC for the
                                               7   defense of WEN in the Underlying Actions which exceed GAIC’s share be shifted
                                               8   to Ironshore and Federal.
                                               9          41.   GAIC has paid substantial sums towards the indemnification of WEN
                                              10   for its liability exposure in the Underlying Actions. Ironshore has refused to pay
                                              11   its share of its obligation to indemnify WEN in the Harris-related Actions and has
(510) 841-7777 - Facsimile (510) 841-7776




                                              12   failed to reimburse GAIC in connection with payments made by GAIC to settle
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                              13   the Harris-related Actions pursuant to the written contract Ironshore executed on
                                              14   January 10, 2020.
                                              15          42.   GAIC has been damaged as a legal result of Ironshore’s failure to pay
                                              16   its fair portion of the costs of indemnifying WEN for its liability exposure in the
                                              17   Harris-related Actions and Ironshore’s failure to reimburse GAIC in connection
                                              18   with the Harris-related Actions pursuant to the written contract Ironshore
                                              19   executed on January 10, 2020.
                                              20          43.   Justice and equity require that any sums paid by GAIC for the
                                              21   indemnification of WEN in the Harris-related Actions which exceed GAIC’s
                                              22   share be shifted to Ironshore.
                                              23          44.   GAIC is therefore entitled to equitable contribution or equitable
                                              24   subrogation from Ironshore and Federal for any and all amounts that have been
                                              25   and may, in good faith, be paid by GAIC for the defense of WEN in the
                                              26   Underlying Actions in excess of GAIC’s obligations as alleged herein.
                                              27          45.   GAIC is therefore entitled to equitable contribution or equitable
                                              28   subrogation from Ironshore for any and all amounts that have been and may, in


                                                   Case No.:                              14                     COMPLAINT
                                            Case 2:20-cv-09985-FMO-JC Document 1 Filed 10/29/20 Page 15 of 18 Page ID #:15




                                               1   good faith, be paid by GAIC for indemnification to settle the Harris-related
                                               2   Actions in excess of GAIC’s obligations as alleged herein
                                               3            46.   Wherefore GAIC prays for relief as set forth below.
                                               4            THIRD CAUSE OF ACTION FOR EQUITABLE INDEMNITY
                                               5                             (Against Ironshore and Federal)
                                               6            47.   GAIC incorporates by reference as though set forth here again each
                                               7   of the allegations set forth in paragraphs 1-46 above.
                                               8            48.   GAIC has been damaged as a legal result of Ironshore’s and
                                               9   Federal’s failures to meet their obligations toward WEN under the Ironshore
                                              10   Policies and the Federal Policies.
                                              11            49.   GAIC is therefore entitled to equitable indemnification from
(510) 841-7777 - Facsimile (510) 841-7776




                                              12   Ironshore and Federal of any and all sums paid by GAIC for the defense of WEN
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                              13   in the Underlying Action which exceed GAIC’s share as alleged herein.
                                              14            50.   GAIC is also entitled to equitable indemnification from Ironshore for
                                              15   any and all amounts that have been and may be paid by GAIC for indemnification
                                              16   to settle the Harris-related Actions in excess of GAIC’s share as alleged herein.
                                              17            51.   Wherefore GAIC prays for relief as set forth below.
                                              18       FOURTH CAUSE OF ACTION FOR EQUITABLE CONTRIBUTION
                                              19                                AND APPORTIONMENT
                                              20                             (Against Ironshore and Federal)
                                              21            52.   GAIC incorporates by reference as though set forth here again each
                                              22   of the allegations set forth in paragraphs 1-51 above.
                                              23            53.   GAIC is entitled to contribution from Ironshore and Federal for their
                                              24   respective shares of the costs of defending WEN in the Underlying Actions.
                                              25   GAIC therefore seeks apportionment and recovery of Ironshore’s and Federal’s
                                              26   equitable shares of the Defense Costs that GAIC has incurred and continues to
                                              27   incur in defending WEN in the Underlying Actions, in an amount to be proven at
                                              28   trial.


                                                   Case No.:                               15                     COMPLAINT
                                            Case 2:20-cv-09985-FMO-JC Document 1 Filed 10/29/20 Page 16 of 18 Page ID #:16




                                               1          54.   GAIC also is entitled to contribution from Ironshore for its share of
                                               2   indemnification owed in connection with WEN liability exposure in the Harris-
                                               3   related Actions. GAIC therefore seeks apportionment and recovery of Ironshore’s
                                               4   equitable share of the sums that GAIC has paid in indemnification to settle the
                                               5   Harris-related Actions, in an amount to be proven at trial.
                                               6          55.   Wherefore GAIC prays for relief as set forth below.
                                               7           FIFTH CAUSE OF ACTION FOR BREACH OF CONTRACT
                                               8                               (Against Ironshore Only)
                                               9          56.   GAIC incorporates by reference as though set forth here again each
                                              10   of the allegations set forth in paragraphs 1-55 above.
                                              11          57.   Ironshore and GAIC entered into a valid and enforceable written
(510) 841-7777 - Facsimile (510) 841-7776




                                              12   contract (the “Contract”) regarding the settlement of the Harris-related Actions
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                              13   and indemnification paid by GAIC in those actions.
                                              14          58.   A representative of Ironshore executed the Contract on or about
                                              15   January 10, 2020. A representative of GAIC executed the Contract on or about
                                              16   December 12, 2019.
                                              17          59.   The Contract provides that Ironshore shall pay to GAIC a sum in
                                              18   excess of $200,000.
                                              19          60.   Despite repeated demands from GAIC to Ironshore requesting
                                              20   payment of a sum in excess of $200,000 to GAIC, Ironshore has failed to pay that
                                              21   amount to GAIC as required by the Contract.
                                              22          61.   GAIC has performed the Contract.
                                              23          62.   GAIC has been damaged by Ironshore’s failure to pay GAIC the
                                              24   money required by the Contract; among other things, GAIC has not received the
                                              25   benefit of the bargain of the Contract for which it provided substantial
                                              26   consideration.
                                              27          63.   Wherefore GAIC prays for relief as set forth below.
                                              28   ///


                                                   Case No.:                              16                     COMPLAINT
                                            Case 2:20-cv-09985-FMO-JC Document 1 Filed 10/29/20 Page 17 of 18 Page ID #:17




                                               1                                PRAYER FOR RELIEF
                                               2          WHEREFORE, plaintiff GAIC prays for judgment as follows:
                                               3                 First Cause of Action (as to Ironshore and Federal)
                                               4          1.   Declaratory judgment, as provided above;
                                               5     Second, Third and Fourth Causes of Action (as to Ironshore and Federal)
                                               6          2.   For economic and consequential damages incurred and being
                                               7   incurred, according to proof;
                                               8          3.   Contribution toward Defense Costs, attorneys’ fees and litigation
                                               9   expenses incurred by GAIC in defending WEN in the Underlying Actions,
                                              10   according to proof;
                                              11          4.   As to Ironshore only, contribution toward any indemnification,
(510) 841-7777 - Facsimile (510) 841-7776




                                              12   settlement payments and satisfactions of judgment by GAIC to or on behalf of
      2000 Powell Street, Suite 950
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                              13   WEN in connection with WEN’s liability exposure in the Harris-related Actions,
                                              14   according to proof;
                                              15                         Fifth Cause of Action (as to Ironshore)
                                              16          5.   Reimbursement by Ironshore to GAIC toward a sum in excess of
                                              17   $200,000 owed to GAIC pursuant to the Contract;
                                              18          6.   For judgment against Ironshore and in favor of GAIC for a sum in
                                              19   excess of $200,000, plus prejudgment interest thereon;
                                              20          7.   For such other relief as permitted by law resulting from Ironshore’s
                                              21   breach of the Contract;
                                              22                              As To All Causes of Action
                                              23          8.   For costs of suit incurred in this action, according to proof;
                                              24          9.   For pre-judgment and post-judgment interest as provided by law; and
                                              25   ///
                                              26   ///
                                              27   ///
                                              28   ///


                                                   Case No.:                              17                     COMPLAINT
                                            Case 2:20-cv-09985-FMO-JC Document 1 Filed 10/29/20 Page 18 of 18 Page ID #:18




                                               1          10.   For such other relief as the Court may deem just and proper.
                                               2
                                               3   DATED: October 29, 2020               PACIFIC LAW PARTNERS, LLP
                                               4
                                                                                         /s/ David B.A. Demo
                                               5                                         DAVID B.A. DEMO
                                                                                         Attorneys for GREAT AMERICAN E&S
                                               6                                         INSURANCE COMPANY
                                               7
                                               8
                                               9                           DEMAND FOR JURY TRIAL
                                              10
                                                          Great American E&S Insurance Company hereby demands a jury trial.
                                              11
(510) 841-7777 - Facsimile (510) 841-7776




                                              12
      2000 Powell Street, Suite 950




                                                   DATED: October 29, 2020               PACIFIC LAW PARTNERS, LLP
        Pacific Law Partners, LLP

          Emeryville, CA 94608




                                              13
                                              14                                         /s/ David B.A. Demo
                                                                                         DAVID B.A. DEMO
                                              15                                         Attorneys for GREAT AMERICAN E&S
                                                                                         INSURANCE COMPANY
                                              16
                                              17
                                              18
                                              19
                                              20
                                              21
                                              22
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28



                                                   Case No.:                             18                    COMPLAINT
